Wood, J., (after stating the facts.) The statute under which appellant was indicted and convicted is as follows: “Section 1. It shall be unlawful for any liquor dealer, firm or corporation engaged in the sale of intoxicating liquors in this State, to, in any manner, through agents, circulars, posters, or newspaper advertisements, solicit orders for such sales of intoxicating liquors in any territory of this State wherein it would be unlawful to grant a license to make such sales. Provided, that the term ‘newspaper advertisement’ as used in this section does not refer to liquor advertisements in papers published within licensed territory, unless said papers are sent into prohibition territory by the saloon-keepers or their agents for advertising purposes. “Section 2. The presence of any such liquor dealer, firm or corporation, through agents or otherwise, in such prohibition territory, soliciting or receiving orders from any person therein, shall constitute a violation of this act, and on conviction thereof shall be fined not less than $200 nor more than $500 for each such offense.” Acts 1907, c. 135. The statute is a valid exercise of the police power of the-State, and does not conflict in any particular with the powér of Congress “to establish post-offices and post roads” and -to-designate what shall be carried by and what excluded from the United States mails.” Const. U. S., art. 1, § 8; Ex parte Jackson, 6 Otto, 727. The statute does not relate to that subject at all. It simply prohibited the soliciting of orders for the sale of intoxicating liquors in territory where the sale of such liquors is prohibited. The gravamen of -the offense is the soliciting of orders for the sale. It matters not how the circular for that purpose reaches the prohibited territory, and the statute does not undertake to designate or condemn the manner by which the circulars may be carried into or excluded from the prohibited' territory. It is the presence of the circular there for the unlawful purpose of soliciting that the Statute denounces and prohibits, not the method by which they- may be conveyed there or distributed. Had the statute made the use of the United States mail for sending circulars into districts where the sale of intoxicating liquors is prohibited the -crime, then the argument of the learned counsel for appellant would be sound. But as such is not the case his contention can not be sustained. The judgment of the circuit court is right. Affirmed.